IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSE LEAL,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0996

DIVISION OF
ADMINISTRATIVE HEARINGS,
OFFICE OF THE JUDGE OF
COMPENSATION CLAIMS,

      Respondent.

___________________________/


Opinion filed May 5, 2017.

Petition for Writ of Mandamus.

Jose Leal, Pro se, Petitioner.

Stephanie R. Hayes of Office of the Judge of Compensation Claims, Tallahassee,
for Respondent.




PER CURIAM.

      The Petition for Writ of Mandamus is DENIED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.